EXHIBIT 10.3
 
FIRST AMENDMENT TO DRAWDOWN LOAN AGREEMENT
 
This First Amendment to Drawdown Loan Agreement (this “Amendment”), dated as of
November 8, 2013, is by and between Wound Management Technologies, Inc., a Texas
corporation (“WTI”), Wound Care Innovations, LLC, a Nevada limited liability
company (“WCI”), Resorbable Orthopedic Products, LLC, a Texas limited liability
company (“ROP”), BioPharma Management Technologies, Inc., a Texas corporation
(“BMT”), and Brookhaven Medical, Inc., a Delaware corporation
(“Lender”).  Capitalized terms used herein but not defined herein shall have the
respective meanings ascribed to them in the Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, WTI, WCI, ROP, BMI and Lender are parties to that certain Drawdown Loan
Agreement, dated October 15, 2013 (the “Letter”); and
 
WHEREAS, WTI, WCI, ROP, BMI and Lender desire to amend the Letter as provided
below;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
WTI, WCI, ROP, BMI and Lender hereby agree as follows:
 
A G R E E M E N T:
 
1. Amendment to Agreement.  The Agreement is hereby amended to change the date
referenced in subpart (ii) of the first sentence of Section 2.2(d) of the
Agreement from “November 10, 2013” to “December 2, 2013”.
 
2. Miscellaneous.
 
(a) This Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas.
 
(b) Except as specifically provided herein, the Agreement shall remain in full
force and effect.
 
(c) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
[Signatures on following page]
 
 
 
 
 
 
IN WITNESS WHEREOF, WTI, WCI, ROP, BMI and Lender have executed this Amendment
as of the date first above written.
 

 
WOUND MANAGEMENT TECHNOLOGIES, INC.
         
 
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
Chief Executive Officer and President
           
WOUND CARE INNOVATIONS, LLC
            By: /s/ Robert H. Lutz, Jr.       Robert H. Lutz, Jr.,      
Chief Executive Officer
           
RESORBABLE ORTHOPEDIC PRODUCTS, LLC
            By: /s/ Robert H. Lutz, Jr.       Robert H. Lutz, Jr.,      
President            
BIOPHARMA MANAGEMENT TECHNOLOGIES, INC.
          By: /s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
      President  